

116 HR 4552 IH: Honorably Discharged Transportation Worker Identification Credential Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4552IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Babin introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 46, United States Code, to provide for the issuance of provisional transportation
			 security cards to veterans who have been honorably discharged from the
			 Armed Forces.
	
 1.Short titleThis Act may be cited as the Honorably Discharged Transportation Worker Identification Credential Act of 2019. 2.Issuance of provisional TWIC cards to veterans who have been honorably discharged from the Armed ForcesSection 70105 of title 46, United States Code, is amended by adding at the end the following new subsection:
			
				(r)Provisional security cards
 (1)The Secretary shall establish a process under which the Secretary shall issue provisional transportation security cards to covered veterans to be used during the beginning on the date a covered veteran applies for a transportation security card issued under subsection (b) and ending on the date on which such card is issued or denied to such veteran.
 (2)A provisional transportation security card issued to a covered veteran under this subsection shall authorize such covered veterans to have access to secure areas in the same manner as transportation security cards issued under subsection (b).
 (3)In this subsection, a covered veteran is an individual who— (A)served in the active military, naval, or air service, and who was discharged or released therefrom under honorable conditions; and
 (B)during such service was subjected to a rigorous security screening. (4)The Secretary, in consultation with the Secretary of Defense and the Secretary of Veterans Affairs, may prescribe a time period following discharge or separation from service in the Armed Forces during which an individual may be considered a covered veteran under paragraph (3).
					.
		